Citation Nr: 1614209	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-44 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a left knee strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right knee strain.

3.  Entitlement to an evaluation in excess of 10 percent for a left ankle strain.

4.  Entitlement to a compensable evaluation for bilateral pes planus, prior to October 30, 2014.

5.  Entitlement to an evaluation in excess of 30 percent for bilateral pes planus, from October 30, 2014. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to July 2006.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Board remanded the Veteran's appeal with instruction to contact the Veteran and ask where he received treatment for his claimed disabilities, obtain all current VA treatment records, and to afford him new VA examinations for his claimed disabilities.  Private treatment information was requested from the Veteran in an August 2014 letter, relevant VA treatment records were obtained, and VA examinations were conducted in October 2014.  The Board is therefore satisfied that the instructions in its remand of July 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's left knee strain is not productive of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.

2.  The Veteran's right knee strain is not productive of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.

3.  The Veteran's left ankle strain is productive of marked limited motion of the left ankle, but not productive of ankylosis, malunion of the os calcis or astralagus, a history of astragalectomy, or the functional equivalent thereof.

4.  Prior to October 30, 2014 and throughout the appeal period, the Veteran's bilateral pes planus was productive of accentuated pain on manipulation and use.

5.  Throughout the appeal period, the Veteran's bilateral pes planus was not productive of marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a left knee strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5021 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for a right knee strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2015).

3.  The criteria for an evaluation of 20 percent, but not in excess thereof, for a left ankle strain have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

4.  The criteria for an evaluation 30 percent for bilateral pes planus, prior to October 30, 2014, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

5.  The criteria for an evaluation in excess of 30 percent for bilateral pes planus, throughout the appeal period, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated October 2006 and January 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  The Veteran has not identified any private treatment records to obtain.  

The Veteran was provided VA examinations of his claimed knee, ankle, and foot disabilities in May 2008 and October 2014.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).


Knees

The Veteran claims initial evaluations in excess of 10 percent for strains in each of his knees.

The Veteran's left knee strain is currently rated as myositis under 38 C.F.R. § 4.71a, Diagnostic Code 5021.  His right knee strain is currently rated as tenosynovitis under 38 C.F.R. § 4.71a, Diagnostic Code 5024.  Both Codes direct that these disabilities should be rated as degenerative arthritis based on limitation of motion of the affected parts.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of 10 percent ratings based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic removal of semilunar cartilage is rated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

VA treatment records show that in April 2008 the Veteran reported occasional left knee pain.  His physician noted a negative anterior drawer test.

The Veteran underwent a VA examination in May 2008.  He reported weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability.  He reported localized pain occurring twice a day lasting one hour.  Pain is aching, sharp, and sticking, and is elicited from physical activity such as walking.  On examination, there was no sign of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  There was no locking pain, genu recurvatum, or crepitus.  Flexion in both knees was to 140 degrees and extension was to 0 degrees.  Repetitive use additionally limited function by pain, without decreasing the range of motion.  Stability and meniscus tests were within normal limits.  X-rays were normal.  The examiner diagnosed bilateral knee strains.  The knee strains, together with the Veteran's other musculoskeletal disabilities, were found to impact the Veteran's daily activity through limited strenuous activities, standing, and walking.

In his January 2009 notice of disagreement, the Veteran reported constant problems with his knees with sharp pains running through them daily.  He stated that they lock when in a sitting position, and they pop and crack when he pulls his legs straight.  

VA treatment records reflect that in March 2009 the Veteran reported right shin pain and swelling.  His physician noted that the range of motion in his knee joints was limited due to pain and muscle spasms.

In his November 2009 substantive appeal, the Veteran reported that the right knee pops more often than the left.

VA treatment records reflect that in March 2010 the Veteran reported that he continues to have severe knee pain and locking.  Range of motion of the knees continued to be limited because of pain and muscle spasms.  He was diagnosed with longstanding arthralgia.  

The Veteran underwent another VA examination in October 2014.  He reported constant, burning, daily knee pain in the medial aspect bilaterally, retropatellar pain radiating to the outside in the right knee, and some lateral aspect pain in the left knee.  He further reported daily swelling in both knees when coming home from work.  Pain is exacerbated by prolonged standing, prolonged walking, and lifting/carrying objects or his toddler.  He reported stiffness and locking up in both knees, more often on the right.  He reported flare-ups and occasional use of knee braces when engaged in significant physical activity.  On examination, flexion of the right knee was to 140 degrees with pain at 135 degrees.  Flexion of the left knee was to 135 degrees with pain thereat.  Extension was to 0 degrees without pain bilaterally.  Repetitive motion further limited flexion of the right knee to 135 degrees and caused functional impairment with bilateral contributing factors of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, as well as excess fatigability in the right knee only.  Pain on palpation was present in both knees.  Muscle strength was bilaterally reduced with active movement against some resistance.  Stability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran had no history of surgery, shin splints, stress fractures, or other tibial/fibular impairment.  The examiner noted June 2010 MRIs, reflecting a normal right knee and a subtle radial tear of the posterior horn of the medial meniscus in the left knee.  The Veteran was diagnosed with a bilateral knee strain, patellar tendon contusion of the left knee, and iliotibial band syndrome with patellar tendonitis of the right knee.  The examiner noted that knee pain impacts the Veteran's ability to work by causing him to be impatient with customers and to lose focus, and by preventing physical activities such as prolonged standing, walking, squatting, or lifting.  The examiner further noted that it was impossible to state without undue speculation whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or following repeated use over time.

The current evaluations contemplate pain on motion.  The evaluations are also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation there must be the functional equivalent of limitation of flexion to 30 degrees.  DeLuca.  Separate evaluations may be assigned for compensable limitation of extension, subluxation or instability.

The Board finds that evaluations in excess of 10 percent are not warranted for the Veteran's knee disabilities.  His current 10 percent ratings are granted for painful motion with functional limitation caused by pain during periods of flare-up.  See DeLuca, 8 Vet. App. at 204-07.  Alternative or higher ratings are available for ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited to 30 degrees or less, extension limited to a compensable level, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  The Board finds no lay or medical evidence in the record of such manifestations.  Neither the Veteran's treating physicians nor the VA examiners have found any evidence of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, limitation of extension to any degree, malunion or nonunion of the tibia and fibula, or genu recurvatum.  There is evidence of limitation of flexion, but not to less than 135 degrees.  As to functional equivalence, the Board notes that there is evidence of pain, stiffness, swelling, and locking of the knees.  There is evidence of flare-ups, and the examiner noted reduced muscle strength and contributing factors of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, as well as excess fatigability in the right knee only.  The Veteran's current ratings are on the basis of functional equivalence, however, and the Board finds that these manifestations taken together are not the functional equivalent of a 20 percent rating under the rating criteria, as such symptoms can be accurately described as the painful motion warranting a 10 percent rating.  See 38 C.F.R. § 4.59.  Stated differently, neither the objective nor subjective evidence suggests that there is the functional equivalent of limitation of flexion to 30 degrees or that there is limitation of extension, subluxation or instability.  For these reasons, the Board finds that initial evaluations in excess of 10 percent are not warranted for the Veteran's knee disabilities.

Left Ankle

The Veteran seeks an evaluation in excess of 10 percent for a left ankle strain.

The Veteran's left ankle strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  His current 10 percent rating is warranted for moderate limited motion; a maximum higher rating of 20 percent is warranted for marked limited motion.  

Alternative and additional Diagnostic Codes for the ankle are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of 10 percent ratings based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of the ankle in plantar flexion less than 30 degrees is rated at 20 percent; ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees is rated at 30 percent; and ankylosis in plantar flexion at more than 40 degrees, in dorsiflection at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5272, ankylosis of the subastragalar or tarsal joint is rated at 10 percent for ankylosis in good weight-bearing position and at 20 percent for ankylosis in poor weight-bearing position.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5273, malunion of the os calcis or astralagus is rated at 10 percent for moderate deformity and 20 percent for marked deformity.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5274, astragalectomy is rated at 20 percent.

A May 2006 Medical Board Report recommended that the Veteran be discharged from service primarily due to joint pain localized to the left foot and ankle.  Examination of the ankle revealed tenderness along the posterolateral and posteromedial aspect without localizing to a specific anatomic structure.  Pain was elicited with motion of the ankle in all planes.  There was no effusion or swelling.  Range of motion was normal though painful.  Gait was nonantalgic.  Motor and sensory function was intact, though the Veteran was unable to form a single leg-heel-rise on the left.

VA treatment records show that in April 2008 the Veteran reported left ankle pain as well as swelling when on his feet for a period of time.  His physician found pain with inversion and no laxity or edema.

The Veteran underwent a VA examination in May 2008.  He reported weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability.  He reported constant pain elicited by physical activity such as walking and characterized as crushing, aching, sharp, sticking, and cramping.  On examination, there was no edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  There was no physical deformity found.  Dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  Repetitive use additionally limited function by pain, without decreasing the range of motion.  There was no indication of malunion.  X-rays were normal.  The examiner diagnosed a left ankle strain.  The ankle strain, together with the Veteran's other musculoskeletal disabilities, was found to impact the Veteran's daily activity through limited strenuous activities, standing, and walking.

VA treatment records reflect that in May 2009 the Veteran reported severe pain and giving way in his left ankle following a recent fall.

In his November 2009 substantive appeal, the Veteran reported that his left ankle gives out on him, causing him to fall when descending stairs.

VA treatment records reflect that in August 2010 the Veteran reported a swollen and painful left ankle after a recent twisting.  He was diagnosed with a left ankle sprain.

The Veteran underwent another VA examination in October 2014.  He reported constant lateral and medial ankle pain, stiffness, instability, and weakness.  He reported daily flare-ups triggered by little things and lasting one hour.  Functional loss was reported as manifesting through falls, limping, and the inability to land on the left foot when jumping.  He reported regular use of wrap-type ankle brace.  On examination, range of motion was abnormal with pain in dorsiflexion and plantar flexion.  There was evidence of pain with weight bearing.  There was objective evidence of localized tenderness/pain on palpation at the sinus tarsi/peroneal tendon.  There was no additional loss of function or range of motion after three repetitions, and the examination supported the Veteran's statements describing functional loss with repetitive use over time, caused by pain, weakness, and lack of endurance.  Muscle strength was reduced with active movement against some resistance.  The examiner noted contributing factors of disturbance of locomotion, interference with sitting, and interference with standing.  There was no ankylosis.  The anterior drawer test was negative but the talar tilt test was positive.  There was no evidence of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus or talus, or a history of astragalectomy.  Crepitus was present.  X-rays showed an osseous irregularity at the inferior lateral malleolar aspect and possible minimal tibiotalar degenerative arthrosis.  The Veteran was diagnosed with tendonitis of the left ankle.  The examiner noted that ankle pain impacts the Veteran's ability to work by causing him to be impatient with customers and to lose focus, and by preventing physical activities such as prolonged standing, walking, sitting, squatting, or lifting.  The examiner further noted that it was impossible to state without undue speculation whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or following repeated use over time.

The Board finds that an evaluation of 20 percent is warranted for the Veteran's left ankle strain.  His current 10 percent rating is based on moderate limited motion of the left ankle.  A maximum higher 20 percent rating is warranted for marked limited motion.  The Board finds that the record evidence supports the functional equivalent of marked limited motion.  See DeLuca, 8 Vet. App. at 204-07.  Evidence of the Veteran's reported twistings, falls, and flare-ups coupled with examination evidence of instability, limited motion, and painful motion throughout the range of motion support a finding of marked limited motion.  Furthermore, the Board notes that the symptoms of this disability in particular were found to render the Veteran unfit for active duty.  For these reasons, the Board finds that an increased evaluation of 20 percent is warranted for the Veteran's left ankle strain.

The Board further finds that an evaluation in excess of 20 percent is not warranted for the Veteran's left ankle strain.  His 20 percent rating is the maximum schedular rating available for limited motion.  Alternative or additional ratings are available for ankylosis, malunion of the os calcis or astralagus, a history of astragalectomy, or the functional equivalent thereof.  The evidence of record does not support a finding of such manifestations, and the Board finds that the symptoms reported by the Veteran and documented in the medical evidence are fully contemplated in the rating criteria of marked limited motion.  Specifically, the Board finds that tenderness, giving way, falls, use of an ankle brace, disturbance of locomotion, interference with sitting, and interference with standing, are all the logical consequences of marked limited motion and not the functional equivalent of any other condition.  Furthermore, in awarding the increased rating of 20 percent, the Board has already contemplated the effect of the Veteran's ankle flare-ups.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's left ankle strain.  

Pes Planus

The Veteran claims increased ratings for pes planus.

The Veteran's pes planus is rated as acquired flatfoot under 38 C.F.R. § 4.71a, Diagnostic Code 5276. A noncompensable rating for bilateral or unilateral involvement is warranted for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating for bilateral or unilateral involvement is warranted for moderate flatfoot, which includes symptoms of weight-bearing line over or medial to great toe, inward bowing of the tendo-achillis, and pain on manipulation and use of the feet.  A 30 percent rating for a bilateral condition is warranted for severe flatfoot with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities.  Unilateral involvement with such symptoms warrants a 20 percent rating.  A 50 percent rating for a bilateral condition is warranted for pronounced flatfoot; marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Unilateral involvement of such symptoms warrants a 30 percent rating.  

Alternative and additional Diagnostic Codes for the feet are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5277, bilateral weak foot secondary to a constitutional condition and characterized by atrophy of the musculature, disturbed circulation, and weakness is to be rated as its underlying condition with a minimum rating of 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5278, acquired pes cavus is noncompensable for slight pes cavus.  Unilateral or bilateral pes cavus with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under metatarsal heads is rated at 10 precent.  Unilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right ankgle, shortened plantar fascia, and marked tenderness under the metatarsal heads is rated at 20 percent; bilateral pes cavus with the same symptomatology is rated at 30 percent.  Unilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity is rated at 30 percent; bilateral pes cavus with the same symptomatology is rated at 50 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5279, unilateral or bilateral anterior metatarsalgia (Morton's disease) is rated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, unilateral hallux valgus is rated at 10 percent when operated on with resection of the metatarsal head or severe and equivalent to amputation of the great toe.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5281, unilateral severe hallux rigidus is to be rated as severe hallux valgus, but not to be combined with pes cavus ratings.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5282, hammer toe of a single toe is noncompensable.  Unilateral hammer toe of all toes without pes cavus is rated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5283, malunion or nonunion of the tarsal or metatarsal bones is rated at 10 percent for moderate, 20 percent for moderately severe, and 30 percent severe.  Actual loss of use of the foot is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, other foot injuries are rated at 10 percent for moderate, 20 percent for moderately severe, and 30 percent severe.  Actual loss of use of the foot is rated at 40 percent.  The term "other" refers to injuries other than those set out in Diagnostic Codes 5276-5283.  See Copeland v. McDonald, 27 Vet App. 333, 337-38 (2015).

In addition to the rating schedule, VA regulations provide that in rating acquired pes planus, attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, and the medial tilting of the upper border of the astragalus.  This is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forepart of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction.  Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  38 C.F.R. § 4.57.

VA treatment records reflect that in April 2008 the Veteran reported wearing orthotics for his daily foot pain.  His physician found grossly normal arches bilaterally with mild pain in the medial arches.  He was diagnosed with bilateral foot pain.

The Veteran underwent a VA examination in May 2008.  He reported constant localized pain, characterized as crushing, squeezing, burning, aching, sharp, and cramping.  He reported that pain was elicited by physical activity such as standing and walking.  On examination, there was evidence of painful motion but no evidence of edema, disturbed circulation, weakness, atrophy of the musculature, or tenderness.  Gait was within normal limits.  Pes planus and pes cavus were not evident on physical examination, but pes planus was subsequently found in x-rays, which were otherwise normal.  No hammer toes were found.  Morton's metatarsalgia, hallux valgus, and hallux rigidus were not present.  There was no limitation with standing and walking, and the Veteran did not require any type of support with his shoes.  The examiner diagnosed bilateral pes planus.   Pes planus, together with the Veteran's other musculoskeletal disabilities, was found to impact the Veteran's daily activity through limited strenuous activities, standing, and walking.

VA treatment records reflect that in March 2009 the Veteran reported flatfoot pain and requested shoe insoles.  A May 2009 note states that the Veteran's pes planus is stable with current management.  He requested new insoles in June 2009, but in September 2009 he reported that these insoles were not working.

In his November 2009 substantive appeal, the Veteran took issue with the VA examiner's conclusions.  Specifically, the Veteran noted that he showed the examiner the foot inserts that he was prescribed in service.  This prescription was reflected at one point in the examination report, but elsewhere the examiner stated that shoe support was not required.

VA treatment records reflect that in March 2010 the Veteran requested custom insoles to replace the ineffective premade insoles he had been given.  At an August 2010 podiatry consultation, he reported achy, sharp, throbbing pain on the tops of his feet.  The podiatrist found moderate arches non-weight-bearing.  He was diagnosed with pes planus.  In January 2011, the Veteran again reported that his insoles hurt his feet, reporting that his feet are sore all the time and that he sometimes experiences burning and tingling.  He was diagnosed with pes planus with radiculopathy.  In June 2011 he reported that his current insoles were less effective than prior insoles.  On physical examination his podiatrist found low arches bilaterally and continued his diagnosis.

The Veteran underwent another VA examination in October 2014.  He reported pain in the arches bilaterally, occasional pain on the dorsum of the right foot, and pain all of the top and sides of the left foot.  Pain was described as stinging, like needles, or hot and burning.  He reported flare-ups.  Functional loss was described as the inability to jump or to stand or walk for prolonged periods.  On examination the Veteran exhibited accentuated pain on use and manipulation of both feet.  He used orthotics but remained symptomatic.  There was not extreme tenderness of the plantar surfaces.  There was bilateral decreased longitudinal arch height on weight bearing.  There was no evidence of marked deformity or pronation, and there was no inward bowing of the Achilles tendon.  There was no deformity other than pes planus.  The examiner noted contributing factors of pain on weight bearing, disturbance of locomotion, interference with standing, and lack of endurance.  During flare-ups, pain is increased which results in increased tenderness and less endurance for activities such as standing or walking.  The examiner diagnosed bilateral pes planus and bilateral plantar fasciitis.  The examiner noted that foot pain impacts the Veteran's ability to work by causing him to be impatient with customers and to lose focus, and by preventing physical activities such as prolonged standing, walking, or lifting.  The examiner further noted that it was impossible to state without undue speculation whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or following repeated use over time.

The Board finds that staging evaluation of the Veteran's pes planus is not warranted.  His evaluation was increased from 0 to 30 percent effective October 30, 2014, based on the VA examiner's finding of bilateral accentuated pain on use and manipulation.  The Board recognizes that there is no explicit evidence of these symptoms in the record prior to the October 2014 VA examination.  There is, however, likewise no evidence of its absence.  Furthermore, the reports of the Veteran to his VA examiners and VA treating physicians do not reflect a worsening of his disability.  As such, the Board finds that the VA examiner's finding of bilateral accentuated pain on use and manipulation reflects an improvement of VA's disability questionnaires as opposed to a worsening of the Veteran's bilateral pes planus.  Stated differently, we find it unlikely that the appellant became worse on the day of an adequate examination.  For these reasons, the Board finds that an evaluation of 30 percent is warranted for the period prior to October 30, 2014.

The Board further finds that an evaluation in excess of 30 percent is not warranted for the Veteran's pes planus throughout the appeal period.  As stated, the Veteran's 30 percent rating is based on a finding of bilateral accentuated pain on use and manipulation.  A higher rating of 50 percent would be warranted for marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, or the functional equivalent thereof.  While the Board recognizes that the Veteran has reported that his orthotics fail to relieve his symptoms, the Board finds that this failure alone does not meet the schedular criteria for a higher rating.  The lack of relief is less to the point as the severity of the symptoms which are not relieved.  There is no evidence of marked pronation, extreme tenderness of plantar surfaces, or displacement or spasm of the Achilles tendon, and the October 2014 VA examiner explicitly noted the absence of marked pronation and extreme tenderness of the plantar surfaces.  Furthermore, the Board finds that as the Veteran reported flare-ups elicited by extended periods of standing, such pain is fully contemplated by the criteria for a 30 percent rating and does not constitute the functional equivalent of a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's pes planus throughout the appeal period.

Finally, the Board notes that there is no evidence of pes cavus, Morton's disease, hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or another service-connected foot disability, so separate ratings for such disabilities are not warranted.  Additionally, the Board finds that the symptoms of the Veteran's plantar fasciitis are fully contemplated by the rating criteria for pes planus which considers extreme tenderness in the plantar surfaces, and a separate rating under Diagnostic Code 5284 would therefore constitute unlawful pyramiding.  38 C.F.R. § 4.14.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board recognizes that in a March 2016 informal hearing presentation, the Veteran's representative argued that the claims should be referred for extraschedular consideration.  No explanation was offered as to why the Veteran's symptomatology is not contemplated by the schedular criteria.  

As to the Veteran's knee disabilities, the Board finds that the symptomatology and impairments caused by his knee strains, including pain, painful motion, crepitus, limited flexion, weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, difficulty standing, difficulty walking, difficulty lifting, and reduced muscle strength are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

As to the Veteran's left ankle disability, the Board finds that the symptomatology and impairments caused by his left ankle strain, including pain, painful motion, limited motion, weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, falls, instability, difficulty standing, difficulty walking, and reduced muscle strength are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

As to the Veteran's foot disabilities, the Board finds that the symptomatology and impairments caused by his bilateral pes planus, including pain, painful motion, lack of endurance, painful weight bearing, decreased longitudinal arch height on weight bearing, difficulty standing, difficulty walking, and difficulty jumping are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial evaluation in excess of 10 percent for a left knee strain is denied.

An initial evaluation in excess of 10 percent for a right knee strain is denied.

An evaluation of 20 percent, but not in excess thereof, for a left ankle strain is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation of 30 percent for bilateral pes planus, prior to October 30, 2014, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 30 percent for bilateral pes planus is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


